Citation Nr: 1207485	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.  

2.  Entitlement to increases in the "staged" ratings (of 10 percent prior to June 2, 2011, and 20 percent from that date) assigned for left leg radiculopathy (as a neurological symptom of a low back disability).  

3.  Entitlement to a rating in excess of 10 percent for eczema of both feet.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased (from 0 to 20 percent) rating for the low back disability, effective June 30, 2008 (date of receipt of claim for increase); assigned a separate 10 percent rating for left leg radiculopathy (as a neurological symptom of the low back disability), also effective June 30, 2008; and continued a 10 percent rating for eczema of both feet.  These matters were before the Board in May 2011 when they were remanded for additional development.  

An interim (July 2011) rating decision increased the rating for the Veteran's left leg radiculopathy to 20 percent, effective June 2, 2011.  As the rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the increased rating) the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO.  VA will notify the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's low back disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than left leg radiculopathy) or incapacitating episodes are not shown.  

2.  Prior to June 2, 2011, the Veteran's left leg radiculopathy is not shown to have resulted in impairment greater than mild incomplete paralysis.  
3.  From June 2, 2011, the Veteran's left leg radiculopathy is not shown to have resulted in impairment greater than moderate incomplete paralysis.  

4.  At no time during the appeal period is the Veteran's eczema of the feet shown to have involved 20 percent or more of the entire body or of exposed areas; to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a duration of six weeks or more; or to have been manifested by scars that are deep, three or four scars that are painful or unstable, or scars that limit function.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237, 5243 (2011).  

2.  Ratings for left leg radiculopathy in excess of 10 percent prior to June 2, 2011 and/or in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Code 8520 (2011).  

3.  A rating in excess of 10 percent for eczema of both feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Code 7806 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  
In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claims.  A July 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A July 2011 supplemental statement of the case (SSOC) readjudicated the matters.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Pertinent postservice treatment records are associated with the Veteran's claims file.  The RO arranged for the Veteran to be examined in August 2008 (with addendum to obtain X-rays in October 2008) and (pursuant to the Board's May 2011 remand) in June 2011.  The Board finds that the June 2011 examination is adequate for rating purposes as the examiner reviewed the record, noted the history of the disabilities, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent available evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Low Back Disability

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

Historically, the Veteran underwent left L4-L5 hemi-semi-laminotomy and microdiscectomy in May 2003.  

The instant claim for increase was received in June 2008.  

A February 2008 VA treatment record notes the Veteran's complaint that his low back pain remained bothersome; the impression was lumbar disc disease status post surgery.  

On August 2008 VA examination (with October 2008 addendum examination), the Veteran complained of lumbar spine back pain.  He rated the pain as 5 (on a scale to 10) daily, worse with mechanical strain (e.g., lifting, bending).  He reported flare-ups (rated 8 on a scale to 10) every 1 to 2 months, lasting 1 to 2 days, and precipitated by mechanical strain.  He indicated he modifies his activity to avoid exacerbations.  He denied any incapacitating episodes.  He reported he had to miss work 5 times in the past year due to his back pain.  He took pain medication only when absolutely necessary.  He also iced his back or soaked in a tub.  He had used a transcutaneous electrical nerve stimulation (TENS) unit in the past with mild relief, but no longer had a TENS unit.  He reported his symptoms were decreased motion, stiffness and pain; he denied fatigue, weakness, and spasms.  

On physical examination, the Veteran did not use an assistive device to walk.  He reported discomfort over the mid- to lower lumbar spine.  Range of motion studies revealed flexion to 85 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees, with moderate difficulty and moderate pain.  On repetitive range of motion, he had, at worst, flexion to 60 degrees, with pain beginning at 40 degrees.  The major functional impact of his disability was noted to be pain with repetitive use.  His limitations on walking were noted to be the ability to walk 1 to 3 miles.  X-rays revealed a normal lumbosacral spine.  The diagnosis was mechanical low back strain with radiculopathy symptoms involving the left lower extremity, likely secondary to disc disease.  

A March 2009 VA treatment record notes the Veteran's complaint of low back pain radiating to his left leg, gradually getting worse.  On physical examination, there was no spinal tenderness, a well-healed scar on the lower back, and a normal gait.  The impression was lumbar disc disease.  

A May 2009 VA neurosurgery report notes the Veteran's complaint of increasing pain down his left leg, radiating across his buttocks, posterolateral thigh, and lateral calf.  It was noted he has had a TENS unit which provided some relief.  Findings included minimal central diffuse disk bulge without significant stenosis or fibrosis.  

May 2010 VA treatment records note the Veteran's complaint of low back pain; he was issued a TENS unit and electrodes.  

October 2010 VA treatment records note the Veteran's complaint of an acute exacerbation of his chronic back pain, and that he had to miss work.  He reported the pain radiates down into his left leg.  The impression was sciatica.  

A March 2011 VA treatment record notes the Veteran's complaint of pain on the right side across his back for 1 week.  

April 2011 VA treatment records note the Veteran's complaints of back pain for 1 month and soft tissue swelling on the right back midline to scapula; the diagnosis was Burkitt's lymphoma, stage III, and he was treated with chemotherapy.  

May 2011 VA treatment records note the Veteran's complaint of back pain radiating up his spine; the diagnosis was Burkitt's lymphoma, stage IV.  It was noted the back pain appeared to be bone marrow regenerating the blood cells, and that pain was expected from regeneration.  

A June 2011 VA treatment record noted the Veteran's complaint of back muscle spasms.  It was noted his lumbar spine muscle strength/tone was spastic.  

On June 2011 VA examination, the Veteran complained of daily pain(described as constant, dull, moderate, and is occasionally sharp) and stiffness in his lower back.  He also reported he suffers from fatigue, decreased motion, and weakness; he denied spasms.  He also denied incapacitating episodes.  He reported he takes medication daily, which helps somewhat.  He reported s flare-ups with sitting too long and with weather changes.  He can sit and stand for about 20 minutes.  He denied using any assistive devices or aids.  His limitations on walking were noted to be the ability to walk 1 mile.  

On physical examination, the Veteran's gait was normal.  There was no evidence of gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, listing, scoliosis, or ankylosis.  There was no evidence of spasms, atrophy, guarding, or tenderness.  There was pain with motion and weakness.  Range of motion studies revealed flexion to 45 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  On DeLuca (repetitive motion) testing, the Veteran had mild discomfort in the upright position, mild pain, mild weakness and fatigue, but no incoordination.  The major functional impact of the Veteran's low back disability was opined to be pain and weakness with repetitive use.  It was noted he does not participate in any sports or exercises but that he does his personal chores without difficulty.  The diagnosis was mechanical low back strain with previous discectomy and continuing left lower extremity radiculopathy.  The examiner opined the severity of the Veteran's low back disability appears to be moderate, mostly based on limited range of motion and pain.  

The Veteran's service-connected low back disability has been assigned a 20 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 20 percent.  

The Veteran's service-connected low back disability is rated under Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), and intervertebral disc syndrome (although not specifically diagnosed) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5243.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 24o degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating based on such episodes would be inappropriate.  

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's low back disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than 40 degrees (even with consideration of range of motion with pain), and there is no evidence of ankylosis of the spine.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Significantly, June 2011 examination found the major impairment of function with repetitive testing (i.e., on use) was pain and weakness.  However, such did not cause a degree of impairment (flexion limited to 30 degrees, or ankylosis) sufficient to warrant a 40 percent rating.  Consequently, the next higher (40 percent) rating under the General Rating Formula criteria is not warranted.  

As the criteria for the 20 percent rating currently assigned encompasses the greatest degree of severity of the Veteran's low back disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  


Left Leg Radiculopathy

As noted above, a December 2008 rating decision assigned a separate 10 percent rating for left leg radiculopathy (as a neurological symptom of the low back disability), effective from June 30, 2008.  An interim July 2011 rating decision increased the rating for the Veteran's left leg radiculopathy to 20 percent, effective June 2, 2011 (the date of a VA examination).  

On August 2008 VA examination, the Veteran complained of increased pain in his back with pain radiating down the left leg, down the lateral hip and down into the foot.  He also reported sensations of weakness in his left leg.  He indicated the left leg pain worsens with prolonged standing and sitting.  He reported he modifies his activities to avoid exacerbations of his disabilities.  He indicated he takes pain medication only when absolutely necessary.  He had used a TENS unit in the past with mild relief, but no longer had such unit.  The diagnosis was mechanical low back strain with radiculopathy symptoms involving the left lower extremity, likely secondary to disk disease.  

A March 2009 VA treatment record notes the Veteran's complaint of low back pain radiating to his left leg gradually getting worse.  

A May 2009 VA neurosurgery report notes the Veteran's complaint of increasing pain down his left leg, radiating across his buttocks, posterolateral thigh, and lateral calf.  It was noted that he has had a TENS unit which provided some relief.  

May 2010 VA treatment records note the Veteran's complaint of low back pain with radiation down to his left leg; he was issued a TENS unit and electrodes.  

A June 2010 electromyogram (EMG) consult VA report noted that studies of the left lower extremity were within normal limits and showed no evidence of neuropathy or radiculopathy.  

October 2010 VA treatment records note the Veteran's complaint of back pain that radiates into his left hip and left leg.  
On June 2, 2011 VA examination, the Veteran complained of low back pain that radiates down his left leg and decreased sensation.  He reported that he had fallen in the past when his left leg gave out.  On reflex examination, the Veteran's left knee and ankle jerk were 1+ (i.e., hypoactive).  Deep tendon reflexes were intact as were ankle jerks.  On motor examination, the Veteran's left knee was 5/5, reflective of active movement against full resistance.  Pulses and sensation were intact in both lower extremities.  The examiner noted that he found no sensory deficits on examination.  The diagnosis was mechanical low back strain with previous discectomy and continuing left lower extremity radiculopathy.  The examiner opined that the severity of the left leg radiculopathy symptoms appeared to be moderate because it will frequently give out.  The functional impairment of the left leg radiculopathy was noted to be difficulty walking and standing because the leg may give way.  

The Veteran's left leg radiculopathy is rated under Code 8520 (for impairment of the sciatic nerve).  38 C.F.R. § 4.124a.  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  
After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that the preponderance of the evidence is against ratings for the Veteran's left leg radiculopathy in excess of 10 percent prior to June 2, 2011, and in excess of 20 percent from June 2, 2011.  

Prior to June 2, 2011, the Veteran's service-connected left leg radiculopathy was not shown to be more than slightly disabling, and thus warranted no more than a 10 percent rating under Code 8520.  While the Veteran clearly had neurological impairment of the left lower extremity, the impairment was sensory only and was intermittent.  Significantly, on August 2008 VA examination, the Veteran reported only pain and weakness in the left leg; and a June 2010 VA EMG consult found that studies of the left lower extremity were within normal limits and showed no evidence of neuropathy or radiculopathy.  Accordingly, a preponderance of the evidence is against a rating in excess of 10 percent for left leg radiculopathy prior to June 2, 2011.  

From June 2, 2011, the Veteran's left leg radiculopathy has been described as of moderate severity because the left leg will frequently give out.  See June 2, 2011 VA examination report.  However, moderately severe incomplete paralysis is not shown, as reflected by examination findings of full (5/5) strength of active left knee motion (against resistence), intact deep tendon reflexes, and intact sensation in both legs.  Accordingly, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for left leg radiculopathy from June 2, 2011.  

Eczema of the Feet

The Veteran's eczema of the feet is rated under Codes 7899-7806 (for eczema).  The disability may also alternatively be rated under Codes 7800-7805 (for scars)(the criteria for rating which were revised effective August 30, 2002 and October 23, 2008).  However, as there is no evidence of scarring, those criteria do not apply in the instant case.  

Historically, a November 1993 rating decision awarded the Veteran service connection for eczema of the feet, rated 10 percent, effective August 30, 1992.  The instant claim for increase was received in June 2008.  

The Veteran is assigned a 10 percent rating for his eczema of the feet throughout the appeal period.  Code 7806 provides that a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

On August 2008 VA examination, it was noted that the Veteran had no complaints regarding his eczema of his feet; he reported he had not used anything specifically for the condition in months.  He had no skin symptoms.  The eczema of the feet did not affect an exposed area, and it was noted that it affected less than 5 percent of the total body.  The examiner noted that there were no objective findings of a skin disorder.  The diagnosis was eczema, left foot, resolved.  Because the August 2008 examiner did not address eczema of the right foot, in May 2011, the Board remanded this matter for another examination to determine the current severity of the Veteran's eczema of both feet.  

On June 2011 VA examination, the examiner found that the eczema was totally cleared.  There was no manifestation of eczema, and no scarring.  

After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's eczema of both feet.  An August 2008 VA examination found the percent of exposed areas affected was 0 percent and the percent of the entire body affected was less than 5 percent; and a June 2011 examination found that the eczema had totally resolved.  Therefore, a higher rating under Code 7806 based on the extent of involvement is not warranted.  

The Board has also considered whether an increased rating is warranted on the basis of a requirement for systemic therapy (such as with corticosteroids or other immunosuppressive drugs) for a total duration of six weeks or more, but not constantly, during the past 12-month period.  However, such treatment is not shown.  The Veteran reported on August 2008 examination that he had not used anything for treatment of his eczema in months, and there is no evidence of systemic treatment for this disability anywhere in postservice treatment records.  

It is not shown that the Veteran's eczema of the feet affects at least 20 percent of the entire body or affects an exposed body area (i.e., it is limited to the feet).  In addition, there is no evidence or indication that the Veteran has been treated with systemic therapy, let alone the requisite six weeks of systemic therapy under Code 7806.  Accordingly, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for eczema of the feet.  

Extraschedular Evaluation

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service-connected disabilities and their associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  [As the Veteran has already been awarded separate ratings for left leg radiculopathy as a neurological symptom of his low back disability, and there is no evidence of additional neurological symptoms, the Veteran's low back disability is in particular wholly encompassed by the schedular criteria.]   Referral of any claim for extraschedular consideration is not warranted.  The Board notes, however, that the matter of entitlement to a TDIU rating has been raised by the record, and such matter is the subject of the remand below.  The preponderance of the evidence is against these claims.  Hence, they must be denied.  


ORDER

A rating in excess of 20 percent for a low back disability is denied.  

Increases in the staged (10 percent prior to June 2, 2011 and 20 percent from that date) ratings for left leg radiculopathy are denied.  

A rating in excess of 10 percent for eczema of the feet is denied.  
REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating is warranted as a result of that disability.  Id. at 453-54.  Here, the Board notes that the Veteran's assertions on June 2011 examination of being fired because of his service-connected disabilities raises an inferred claim for TDIU.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran a TDIU application form for completion, and send him a VCAA notice letter notifying him and his attorney of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his attorney should have the opportunity to respond.  

2. The RO should then fully develop (to include ascertaining the circumstances of the Veteran's termination of employment and arranging for a VA examination, if necessary) and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He should be notified of the determination.  If it is not favorable, and if he timely files a notice of disagreement, the RO should issue an appropriate SOC in the matter and afford the Veteran and his attorney the opportunity to respond.  If this occurs, the case should be returned to the Board, if in order, for further appellate review.  

The purpose of this remand is to ensure compliance with the instructions of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


